Title: To Thomas Jefferson from Felix Pascalis Ouviere, 31 July 1806
From: Ouviere, Felix Pascalis
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Newyork, July 31th. 1806.
                        
                        In the last Speech to Congress your Excellency has traced the most correct principles which should encompass
                            Health laws within necessary bounds, and assign them a truely useful object. You have also suggested to what points of
                            inquiry, medical Philosophers should direct their investigations on pestilential Diseases. These datas from the Chief-Magistrate of our nation are the more important that on the other Side of the Atlantic Governements and Philosophers have
                            in general, adopted erroneous opinions, oppressive or ruinous quaranteene regulations, perhaps a long period of time will
                            elapse, before they can Emerge from the first impressions of fear and the old routines of their Lazarettos.
                        Having long ago enlistened among the advocates of the
                            non Contagion of the home-bred yellow pestilence, and offered my share of observations, in that Controversy, I must
                            Congratulate the Supporters of our Cause for the Doctrine you have promulgated. Ultimately it will afford the most
                            effectual relief to Mankind against all plagues and Supposed Contagious fevers.
                        As an hommage of respect for the Philantropy with which your Excellency is Known to have devoted much time
                            and talents, to many useful objects, I now take the liberty to lay under your examination the plan of my intended work on
                            the yellow fever. Should it bespeak interesting views, I may hope for your patronage and thus be
                            better enabled to prove that there is no mystery in Contagion in pestilential diseases.
                        With these motives, May I be forgiven for intruding an instant on your precious time and permitted to
                            subscribe my profound hommage of respect! 
                  Sir, of your Excellency, The most obedient, faithful and obedient Servant,
                        
                            Felix Pascalis
                            
                        
                    